DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.
Drawings
The Examiner acknowledges that the Applicant’s amendment to the specification dated 07/13/2020 contains references to items 15A and 15B, as stated in the Applicant’s response. Therefore, the previous drawings objection has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-26, 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 15 and 29, both claims 15 and 29 have been amended to recite that the barrier layer comprises “a maximum n-type doping concentration located in a barrier sub-layer…”.  For support the Applicant, in their REMARKS dated 04/05/2021, points to paragraph 0104 in their specification. However, the recitation of barrier sub-layers constitutes new matter as neither the Applicant’s drawings nor the Applicant’s specification recites barrier sublayers. Paragraph 0104 of the Applicant’s specification does not recite a barrier sub-layer. Instead, Paragraph 0104 of the Applicant’s specification recites “an upper third 158”, and “lower third 156”. Further, paragraph 0103 of the Applicant’s specification recites where “The thickness [of the barrier layer] is divisible into a lower third 156 proximate the lower boundary 150, an upper third 158 proximate to the upper boundary 152, and a middle third 160 arranged between the lower third 15[6] (the Examiner notes that paragraph 0103 incorrectly identifies the lower third in this one instance as Item 158) and the upper third 158.” Identifying different parts of a layer is different than stating that a layer is comprised of sub-layers, particularly since a solid single layer can have different portions such as an upper third, lower third and middle third. Further, the Applicant’s drawings do not suggest that the barrier layer comprises sub-layers but instead merely shows the portions (upper, middle and lower thirds) of the barrier layer identified in the specification. As such, the “a maximum n-type doping concentration located in a barrier sub-layer” is new matter.  Appropriate changes should be made to either delete or amend the claims so that the new matter is no longer present in either of claims 15 and 29.   
Claims 16-26 and 30 are also rejected under 35 USC 112(a) as they depend from, and include all of the limitations of, rejected claims 15 and 29.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann et al. (US 2017/0098746) hereinafter “Bergmann” in view of Shatalov et al. (US 2018/0108805) hereinafter “Shatalov” and in further view of Shen et al. (US 2016/0093770) hereinafter “Shen”.
Regarding claim 15, Fig. 2A of Bergmann teaches a light emitting diode (LED) (Paragraph 0002), comprising: an active region (Item 15) configured to generate photons by carrier recombination (Paragraph 0101), the active region (Item 15) comprising a plurality of sequentially arranged barrier-well units (Item 22), wherein each barrier-well unit comprises an AlaInbGa1-a-bN barrier layer (Paragraph 0105; Items 18-1 to 18-N where the material is GaN) and an IncGa1-cN well layer (Paragraph 0105; Item 20 where the material is InGaN); wherein each AlaInbGa1-a-bN barrier layer (Items 18-1 to 18-N) of the plurality of sequentially arranged barrier-well units comprises a lower boundary, an upper boundary, and an n-type doping concentration (Paragraph 0105 where the each barrier layer is doped with silicon).
Bergmann does not teach where the each AlaInbGa1-a-bN barrier layer comprises an n-type doping concentration that is non-uniform between the upper boundary and the lower boundary, with a maximum n-type doping concentration located between the upper boundary and the lower boundary.
Shatalov teaches a light emitting device having a multiple quantum well layer comprising a plurality of alternating barrier layers and well layers (Paragraph 0013), where each barrier layer has an n-type doping concentration (Paragraph 0044 where Si is doped in) that is non-uniform between an upper boundary and a lower boundary of each barrier layer, with a maximum n-type doping concentration located between the upper boundary and the lower boundary (Paragraph 0043).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each AlaInbGa1-a-bN barrier layer of Bergmann comprise an n-type doping concentration that is non-uniform between the upper boundary and the lower boundary, with a maximum n-type doping concentration located between the upper boundary and the lower boundary as taught by Shatalov because it achieves a target dopant energy level (Shatalov Paragraph 0044) which configures the acceptor level energy to a desired state relative to the valence edge (Shatalov Paragraph 0043).
The combination of Bergmann and Shatalov does not explicitly teach where the maximum n-type doping concentration is located in a barrier sub-layer.  
Shen teaches where a spacer layer and/or a light emitting layer in a light emitting device is graded, where each graded layer is a stack of sublayers, each sublayer having a different doping concentration or composition than either sublayer adjacent to it (Paragraph 0045).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the graded profile of the barrier layer taught by the combination of Bergmann and Shatalov as a stack of sublayers, where each of the sublayers has a different doping concentration or composition than either sublayer adjacent to it, as taught by Shen, such that a maximum n-type doping concentration is located in a barrier sub-layer that is between the upper boundary and the lower boundary because a stack of sub-layers is known to be a structure that achieves a change in composition and/or doping concentration in any manner other than a single step in composition and/or doping concentration (Shen Paragraph 0045).  
Regarding claim 17, the combination of Bergmann, Shatalov and Shen teaches all of the elements of the claimed invention as stated. 
Bergmann teaches each AlaInbGa1-a-bN barrier layer (Items 18-1 to 18-N) of the plurality of sequentially arranged barrier-well units (Item 22) comprises a thickness extending between the lower boundary and the upper boundary; the thickness is divisible into a lower third proximate to the lower boundary, an upper third proximate to the upper boundary, and a middle third arranged between the lower third and the upper third.
Bergmann does not teach where the maximum n-type doping concentration is located within the middle third.
Shatalov teaches where each barrier layer has an n-type doping concentration (Paragraph 0044 where Si is doped in) that is non-uniform between an upper boundary and a lower boundary of each barrier layer, with a maximum n-type doping concentration located within a middle third of the barrier (Paragraph 0043).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the maximum n-type doping concentration located within the middle third of each of the barrier layers of Bergmann, as taught by Shatalov, because the doping profile achieves a target dopant energy level (Shatalov Paragraph 0044) which configures the acceptor level energy to a desired state relative to the valence edge (Shatalov Paragraph 0043).
Regarding claim 20, the combination of Bergmann, Shatalov and Shen teaches all of the elements of the claimed invention as stated above.
Fig. 2A of Bergmann further teaches an n-type GaN layer (Item 11); and a spacer layer (Item 13) arranged between the n-type GaN layer (Item 11) and the active region (Item 15).
Bergmann does not teach where the spacer layer comprises a first sublayer and a second sublayer, and the first sublayer has a higher n-type doping concentration than the second sublayer.
Fig. 3 of Shen further teaches a light emitting device (Paragraph 0021) comprising an active region (Item 35), a spacer layer (Item 33) and an n-type region (Item 31), where the spacer layer (Item 33) is between the active region (Item 33) and the n-type region (Item 31), where the spacer layer (Item 33) has a first sublayer and a second sublayer (Paragraph 0045 where each graded layer may be a stack of sublayers) and where the first sublayer has a higher n-type doping concentration than the second sublayer (See Examiner’s Note below).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the doping concentration of the spacer of Bergmann be graded such that the spacer has a first sublayer and second sublayer, where the first sublayer has a higher n-type doping concentration than the second sublayer because having a graded doping concentration throughout the spacer helps to tune the internal quantum efficiency of the device (Shen Paragraph 0028) which significantly impacts device performance (Shen Paragraph 0030).   
Regarding claim 21, Fig. 2A of Bergmann further teaches the LED further comprising a superlattice structure (Item 14) arranged between the spacer layer (Item 13) and the active region (Item 15).   
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bergmann et al. (US 2017/0098746) hereinafter “Bergmann” in view of Shatalov et al. (US 2018/0108805) hereinafter “Shatalov” and Shen et al. (US 2016/0093770) hereinafter “Shen” and in further view of Crawford et al. (US 8451877) hereinafter “Crawford”.
Regarding claim 16, the combination of Bergmann, Shatalov and Shen teaches all of the elements of the claimed invention as stated above.
 Bergmann further teaches wherein the AlaInbGa1-a-bN barrier layer (Items 18-1 to 18-N), 0 ≤ a ≤ 0.50 and 0 ≤ b ≤ 0.10 (Paragraph 0105 where a-0 and b=0 as the barrier layer is GaN), and in the IncGa1-cN well layer, c › 2∙b (where the well includes Indium thus c is greater than 0 and the barrier layer does not include any indium thus b is equal to 0 and c is greater than 2∙b).
While Bergmann teaches where the well layers are InGaN and have a greater indium composition than the barrier layers (Paragraph 0105), Bergmann does not explicitly teach where in the IncGa1-cN well layer, c › 0.05.
Fig. 1 of Crawford further teaches where the AlaInbGa1-a-bN barrier layer (Item 5), 0 ≤ a ≤ 0.50 and 0 ≤ b ≤ 0.10 (Column 5, Line 33 GaN where a =0 and b=0), and in the IncGa1-cN well layer (Item 4), c › 0.05 and c › 2∙b (Column 5, Line 32 Ga0.85In0.15N where c › 2∙b where b=0 and c › 0.05).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have c › 0.05 in the IncGa1-cN well layer because this composition is known to form, in conjunction with GaN barrier layers, an effective multiple quantum well in a light emitting device (Crawford Column 5, Lines 31-33).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bergmann et al. (US 2017/0098746) hereinafter “Bergmann” in view of Shatalov et al. (US 2018/0108805) hereinafter “Shatalov” and Shen et al. (US 2016/0093770) hereinafter “Shen” and in further view of Aihara (US 2015/0034900) hereinafter “Aihara”.
Regarding claim 18, the combination of Bergmann, Shatalov and Shen teaches all of the elements of the claimed invention as stated above except where a carrier concentration of the n-type doping is within a range of 1x1017 and 3x1017 atoms per cubic centimeter. 
Aihara teaches a light emitting device having an active region (item 13) comprising a well layer (Item 17) and a barrier layer (Item 18), where the active region has a carrier concentration of less than 3x1017 atoms per cubic centimeter (Paragraph 0139). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a carrier concentration of the n-type doping within a range of 1x1017 and 3x1017 atoms per cubic centimeter because this is known to improve light emission efficiency (Aihara Paragraph 0139).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bergmann et al. (US 2017/0098746) hereinafter “Bergmann” in view of Shatalov et al. (US 2018/0108805) hereinafter “Shatalov” and Shen et al. (US 2016/0093770) hereinafter “Shen” and in further view of Takahashi et al. (US 2014/0048771) hereinafter “Takahashi”.
Regarding claim 19, the combination of Bergmann, Shatalov and Shen teaches all of the elements of the claimed invention as stated above except where at least one barrier-well unit, but fewer than all barrier-well units, of the plurality of sequentially arranged barrier-well units  additionally comprises an AleInfGa1-e-fN interface layer, wherein e > 0, and e ≥ f.
Fig. 7B of Takahashi teaches where at least one barrier-well unit, but fewer than all barrier-well units (Fig. 7B where 4 barrier layers are present but only 3 interface layers are present), of the plurality of sequentially arranged barrier-well units additionally comprises an AleInfGa1-e-fN interface layer (Item 110), wherein e > 0, and e ≥ f (Paragraph 0051). 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have at least one barrier-well unit, but fewer than all barrier-well units, of the plurality of sequentially arranged barrier-well units additionally comprise an AleInfGa1-e-fN interface layer, wherein e > 0, and e ≥ f because this configuration increases a luminous efficiency of the active region (Takahashi Paragraphs 0018-0019). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an interface layer with some, but not every, barrier-well pair because the main purpose of the interface layer is to prevent a decrease in crystallinity of the barrier layer or generation of defects (Takahashi Paragraph 0105), and if a barrier layer is not being grown on a barrier-well unit (such as the topmost or bottommost unit) an interface layer would not be required. 
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann et al. (US 2011/0187294) hereinafter “Bergmann” in view of Shatalov et al. (US 2018/0108805) hereinafter “Shatalov” and Shen et al. (US 2016/0093770) hereinafter “Shen” and in further view of Toyoda et al. (US 2012/0248407) hereinafter “Toyoda”.
Regarding claim 22, the combination of Bergmann, Shatalov and Shen teaches all of the elements of the claimed invention as stated above.
Fig.2A of Bergmann further teaches an AlgInhGa1-g-hN cap layer (Item 16), where 0 < g < 1, 0 ≤ h < 1, and g+h < 1 (Paragraph 0102 where Item 16 is AlGaN or AlInGaN) and a p-type GaN layer (Item 12). 
Bergmann does not teach a p-type InjGa1-jN layer, wherein 0 ≤ j < 1 nor a p-type AlkInmGa1-k-mN layer, 0 < k < 1, 0 ≤ m < 1, and k+m < 1, where the AlgInhGa1-g-hN cap layer is arranged between the active region and the p-type InjGa1-jN layer and where the p-type InjGa1-jN layer is arranged between the AlgInhGa1-g-hN cap layer and the p-type AlkInmGa1-k-mN layer.
Fig. 1 of Toyoda teaches where a p-side cladding layer (Item 106) is between an undoped layer (Item 105), above the active region (Item 104), and a p-type GaN contact layer (Item 107; Paragraph 0061), where the p-side cladding layer (Item 106) is a superlattice comprising alternating p-type InjGa1-jN layer (Item 161; Paragraph 0032 where the layer is InGaN) and p-type AlkInmGa1-k-mN (Item 162; Paragraph 0032 where the layer is AlGaN), such that the undoped layer (Item 105) is arranged between the active region (Item 104) and the p-type InjGa1-jN layer (Item 161), and at least one of the p-type InjGa1-jN layers (Item 161) is arranged between the undoped layer (Item 105) and the p-type AlkInmGa1-k-mN (Item 162).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the superlattice of alternating p-type InjGa1-jN layers and p-type AlkInmGa1-k-mN layers in between the GaN and cap layer of Bergmann such that a p-type AlkInmGa1-k-mN layer is present, wherein 0 < k < 1, 0 ≤ m < 1, and k+m < 1, where the AlgInhGa1-g-hN cap layer is arranged between the active region and the p-type InjGa1-jN layer and where the p-type InjGa1-jN layer is arranged between the AlgInhGa1-g-hN cap layer and the p-type AlkInmGa1-k-mN layer because the cladding layer being a superlattice having a periodic structure of AlGaN and InGaN allows for electrons to be effectively confined in the light emitting region, and holes can be effectively injected into the light emitting region thus improving emission performance (Toyoda Paragraph 0032).
Regarding claim 23, Fig. 2A of Bergmann further teaches the device further comprising a p-type GaN (item 12).
Bergmann does not teach where the p-type AlkInmGa1-k-mN layer is arranged between the p-type InjGa1-jN layer and the p-type GaN layer.
However, when the superlattice taught by Toyoda is incorporated into Bergmann as stated in the rejection of claim 9 above, at least one of the p-type AlkInmGa1-k-mN layers of the superlattice will be arranged between at least one of the p-type InjGa1-jN layers of the superlattice and the p-type GaN layer.
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann et al. (US 2011/0187294) hereinafter “Bergmann” in view of Shatalov et al. (US 2018/0108805) hereinafter “Shatalov”, Shen et al. (US 2016/0093770) hereinafter “Shen” and Toyoda et al. (US 2012/0248407) hereinafter “Toyoda” and in further view of Jain et al. (US 2015/0083994) hereinafter “Jain”.
Regarding claim 24, the combination of Bergmann, Shatalov, Shen and Toyoda teaches all of the elements of the claimed invention as stated above except where the p-type GaN layer comprises: a first p-type GaN sublayer with a first p-type doping concentration; a second p-type GaN sublayer with a second p-type doping concentration; a third p-type GaN sublayer with a third p-type doping concentration; and a fourth p-type GaN sublayer with a fourth p-type doping concentration. 
Jain teaches where a p-type GaN contact layer (Item 66) may have four sublayers (Paragraph 0069 where two or more sublayers may be realized) each having a different p-type concentration (Paragraph 0069 where the p-type doping concentration in each layer is different although the doping concentrations of the sublayers can vary by +/- fifty percent).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the p-type GaN layer comprise 4 sublayers with varying concentrations of p-type dopant because this configuration provides for good electrical contact between an electrode and the p-side of the light emitting device (Jain Paragraph 0069).
The combination of Bergmann, Shatalov, Shen, Toyoda and Jain does not explicitly teach where wherein the fourth p-type doping concentration is about equal to the second p-type doping concentration; wherein the first p-type doping concentration is in a range of from about 1% to about 20% of the fourth p-type doping concentration; and wherein the third p-type doping concentration is in a range of from about 25% to about 75% of the fourth p-type doping concentration. 
However, Jain teaches where the doping concentration of each of the layers of the p-type GaN is a result effective variable (Jain Paragraph 0069 where the doping concentrations of the sublayers can be varied to produce an effective contact layer). MPEP 2144.05 states “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)”.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentrations of each of the sublayers of the p-type GaN layer such that the fourth p-type doping concentration is about equal to the second p-type doping concentration; wherein the first p-type doping concentration is in a range of from about 1% to about 20% of the fourth p-type doping concentration; and wherein the third p-type doping concentration is in a range of from about 25% to about 75% of the fourth p-type doping concentration because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 25, the combination of Bergmann, Shatalov, Shen and Toyoda teaches all of the elements of the claimed invention as stated above except where the p-type GaN layer comprises: a first p-type GaN sublayer with a first p-type doping concentration; a second p-type GaN sublayer with a second p-type doping concentration; a third p-type GaN sublayer with a third p-type doping concentration. 
Jain teaches where a p-type GaN contact layer (Item 66) has three sublayers (Items 68A-68C; Paragraph 0069) each having a different p-type concentration (Paragraph 0069 where the p-type doping concentration in each layer is different although the doping concentrations of the sublayers can vary by +/- fifty percent).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the p-type GaN layer comprise 3 sublayers with varying concentrations of p-type dopant because this configuration provides for good electrical contact between an electrode and the p-side of the light emitting device (Jain Paragraph 0069).
The combination of Bergmann, Shatalov, Shen, Toyoda and Jain does not explicitly teach where the first p-type doping concentration and the second p-type doping concentration are in a range of from about 5% to 35% of the third p-type doping concentration. 
However, Jain teaches where the doping concentration of each of the layers of the p-type GaN is a result effective variable (Jain Paragraph 0069 where the doping concentrations of the sublayers can be varied to produce an effective contact layer). MPEP 2144.05 states “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)”.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentrations of each of the sublayers of the p-type GaN layer such that the first p-type doping concentration and the second p-type doping concentration are in a range of from about 5% to 35% of the third p-type doping concentration because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 26, the combination of Bergmann, Shatalov, Shen, Toyoda and Jain teaches all of the elements of the claimed invention as stated above.
Bergmann does not teach where in the p-type InjGa1-jN layer, j > 0.
Toyoda further teaches where in the p-type InjGa1-jN layer, j > 0 (Item 161; Paragraph 0032 where the layer is InGaN).
It would have been obvious to one having ordinary skill in the art to have in the p-type InjGa1-jN layer, j > 0 because this material is known to make up part of a p-type superlattice cladding layer which allows for electrons to be effectively confined in the light emitting region, and holes to be effectively injected into the light emitting region thus improving emission performance (Toyoda Paragraph 0032).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bergmann et al. (US 2011/0187294) hereinafter “Bergmann2” in view of Jain et al. (US 2015/0083994) hereinafter “Jain”.
Regarding claim 27, Fig. 2 of Bergmann2 teaches a light emitting diode (LED) (Paragraph 0001), comprising: an active region (Item 125) comprising a plurality of sequentially arranged barrier-well units (Combination of Items 118 and 120), wherein each barrier-well unit comprises: an AlaInbGa1-a-bN barrier layer (Item 118 where the material is GaN) where 0 ≤ a ≤ 0.50 and 0 ≤ b ≤ 0.10 (Where in Item 118 a =0 and b=0) and an IncGa1-cN well layer (Item 120 where the material is InGaN) where c › 0.05 and c › 2∙b (Item 120 where c › 2∙b where b=0 and Paragraph 0081 where Indium ranges from 25-30% and therefore satisfies where c › 0.05); a p-type AlkInmGa1-k-mN layer (Item 30), 0 < k < 1, 0 ≤ m < 1, and k+m < 1 (Paragraph 0068 where Item 30 is AlGaN or AlInGaN); and a p-type GaN layer (Item 32) on the p-type AlkInmGa1-k-mN layer (Item 30).
Further, the amount of indium in the well layer is a result effective variable (Bergmann2 Paragraph 0081 where the percentage of indium in the well layer may be varied to produce light having a desired wavelength). MPEP 2144.05 states “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)”.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of indium in the well layer because a light having a desired wavelength can be produced (Bergmann2 Paragraph 0081) and "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Bergmann2 does not teach where the p-type GaN layer comprises: a first p-type GaN sublayer with a first p-type doping concentration; a second p-type GaN sublayer with a second p-type doping concentration; a third p-type GaN sublayer with a third p-type doping concentration; and a fourth p-type GaN sublayer with a fourth p-type doping concentration. 
Jain teaches where a p-type GaN contact layer (Item 66) may have four sublayers (Paragraph 0069 where two or more sublayers may be realized) each having a different p-type concentration (Paragraph 0069 where the p-type doping concentration in each layer is different although the doping concentrations of the sublayers can vary by +/- fifty percent).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the p-type GaN layer comprise 4 sublayers with varying concentrations of p-type dopant because this configuration provides for good electrical contact between an electrode and the p-side of the light emitting device (Jain Paragraph 0069).
The combination of Bergmann and Jain does not explicitly teach where wherein the fourth p-type doping concentration is about equal to the second p-type doping concentration; wherein the first p-type doping concentration is in a range of from about 1% to about 20% of the fourth p-type doping concentration; and wherein the third p-type doping concentration is in a range of from about 25% to about 75% of the fourth p-type doping concentration. 
However, Jain teaches where the doping concentration of each of the layers of the p-type GaN is a result effective variable (Jain Paragraph 0069 where the doping concentrations of the sublayers can be varied to produce an effective contact layer). MPEP 2144.05 states “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)”.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentrations of each of the sublayers of the p-type GaN layer such that the fourth p-type doping concentration is about equal to the second p-type doping concentration; wherein the first p-type doping concentration is in a range of from about 1% to about 20% of the fourth p-type doping concentration; and wherein the third p-type doping concentration is in a range of from about 25% to about 75% of the fourth p-type doping concentration because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Examiner’s Note: While the Examiner has changed the citation of the previous Bergmann reference (US 2011/0187294) to Bergmann2, the content of the rejection of claim 27 itself has not changed and thus has been maintained from the previous non-final office action. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bergmann et al. (US 2011/0187294) hereinafter Bergmann et al. (US 2011/0187294) hereinafter “Bergmann2” in view of Jain et al. (US 2015/0083994) hereinafter “Jain” and in further view of Toyoda et al. (US 2012/0248407) hereinafter “Toyoda”.
Regarding claim 28, the combination of Bergmann2 and Jain teaches all of the elements of the claimed invention as stated above.
Fig.2 of Bergmann2 further teaches an AlgInhGa1-g-hN cap layer (Item 22), where 0 < g < 1, 0 ≤ h < 1, and g+h < 1 (Paragraph 0067 where Item 22 is AlGaN).
Bergmann2 does not teach a p-type InjGa1-jN layer, wherein 0 ≤ j < 1, where the AlgInhGa1-g-hN cap layer is arranged between the active region and the p-type InjGa1-jN layer and where the p-type InjGa1-jN layer is arranged between the AlgInhGa1-g-hN cap layer and the p-type AlkInmGa1-k-mN layer.
Fig. 1 of Toyoda teaches where a p-side cladding layer (Item 106) is between an undoped layer (Item 105), above the active region (Item 104), and a p-type GaN contact layer (Item 107; Paragraph 0061), where the p-side cladding layer (Item 106) is a superlattice comprising alternating p-type InjGa1-jN layer (Item 161; Paragraph 0032 where the layer is InGaN) and p-type AlkInmGa1-k-mN (Item 162; Paragraph 0032 where the layer is AlGaN), such that the undoped layer (Item 105) is arranged between the active region (Item 104) and the p-type InjGa1-jN layer (Item 161), and at least one of the p-type InjGa1-jN layers (Item 161) is arranged between the undoped layer (Item 105) and the p-type AlkInmGa1-k-mN (Item 162).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the p-AlGaN layer of Bergmann2 replaced with the superlattice of alternating p-type InjGa1-jN layers and p-type AlkInmGa1-k-mN layers such that a p-type InjGa1-jN layer is present, wherein 0 ≤ j < 1, where the AlgInhGa1-g-hN cap layer is arranged between the active region and the p-type InjGa1-jN layer and where the p-type InjGa1-jN layer is arranged between the AlgInhGa1-g-hN cap layer and the p-type AlkInmGa1-k-mN layer because the cladding layer being a superlattice having a periodic structure of AlGaN and InGaN allows for electrons to be effectively confined in the light emitting region, and holes can be effectively injected into the light emitting region thus improving emission performance (Toyoda Paragraph 0032).
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann et al. (US 2017/0098746) hereinafter “Bergmann” in view of Shatalov et al. (US 2018/0108805) hereinafter “Shatalov”, Shen et al. (US 2016/0093770) hereinafter “Shen”, Crawford et al. (US 8451877) hereinafter “Crawford” and Toyoda et al. (US 2012/0248407) hereinafter “Toyoda” and in further view of Jain et al. (US 2015/0083994) hereinafter “Jain”.
Regarding claim 29, Fig. 2A of Bergmann teaches a light emitting diode (LED) (Paragraph 0002), comprising: an active region (Item 15) configured to generate photons by carrier recombination (Paragraph 0101), the active region (Item 15) comprising a plurality of sequentially arranged barrier-well units (Item 22), wherein each barrier-well unit comprises: an AlaInbGa1-a-bN barrier layer wherein 0 ≤ a ≤ 0.50 and 0 ≤ b ≤ 0.10  (Paragraph 0105; Items 18-1 to 18-N where the material is GaN [a=0 and b=0]), wherein at least one AlaInbGa1-a-bN barrier layer (Items 18-1 to 18N) comprises a lower boundary, an upper boundary, and an n-type doping concentration (Paragraph 0105 where the each barrier layer is doped with silicon); an IncGa1-cN well layer (Paragraph 0105; Item 20 where the material is InGaN) wherein c › 2∙b (where the well includes Indium thus c is greater than 0 and the barrier layer does not include any indium thus b is equal to 0 and c is greater than 2∙b); and a p-type GaN layer (Item 12) on a AlgInhGa1-g-hNcap layer (Item 16).
Bergmann does not teach where at least one of the AlaInbGa1-a-bN barrier layer comprises an n-type doping concentration that is non-uniform between the upper boundary and the lower boundary, with a maximum n-type doping concentration located between the upper boundary and the lower boundary.
Shatalov teaches a light emitting device having a multiple quantum well layer comprising a plurality of alternating barrier layers and well layers (Paragraph 0013), where each barrier layer has an n-type doping concentration (Paragraph 0044 where Si is doped in) that is non-uniform between an upper boundary and a lower boundary of each barrier layer, with a maximum n-type doping concentration located between the upper boundary and the lower boundary (Paragraph 0043).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each AlaInbGa1-a-bN barrier layer of Bergmann comprise an n-type doping concentration that is non-uniform between the upper boundary and the lower boundary, with a maximum n-type doping concentration located between the upper boundary and the lower boundary as taught by Shatalov because it achieves a target dopant energy level (Shatalov Paragraph 0044) which configures the acceptor level energy to a desired state relative to the valence edge (Shatalov Paragraph 0043).
The combination of Bergmann and Shatalov does not explicitly teach where the maximum n-type doping concentration is located in a barrier sub-layer.  
Shen teaches where a spacer layer and/or a light emitting layer in a light emitting device is graded, where each graded layer is a stack of sublayers, each sublayer having a different doping concentration or composition than either sublayer adjacent to it (Paragraph 0045).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the graded profile of the barrier layer taught by the combination of Bergmann and Shatalov as a stack of sublayers, where each of the sublayers has a different doping concentration or composition than either sublayer adjacent to it, as taught by Shen, such that a maximum n-type doping concentration is located in a barrier sub-layer that is between the upper boundary and the lower boundary because a stack of sub-layers is known to be a structure that achieves a change in composition and/or doping concentration in any manner other than a single step in composition and/or doping concentration (Shen Paragraph 0045).  
While Bergmann teaches where the well layers are InGaN and have a greater indium composition than the barrier layers (Paragraph 0105), Bergmann does not explicitly teach where in the IncGa1-cN well layer, c › 0.05.
Fig. 1 of Crawford further teaches where the AlaInbGa1-a-bN barrier layer (Item 5), 0 ≤ a ≤ 0.50 and 0 ≤ b ≤ 0.10 (Column 5, Line 33 GaN where a =0 and b=0), and in the IncGa1-cN well layer (Item 4), c › 0.05 and c › 2∙b (Column 5, Line 32 Ga0.85In0.15N where c › 2∙b where b=0 and c › 0.05).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have c › 0.05 in the IncGa1-cN well layer because this composition is known to form, in conjunction with GaN barrier layers, an effective multiple quantum well in a light emitting device (Crawford Column 5, Lines 31-33).  
Bergmann does not teach a p-type AlkInmGa1-k-mN layer, 0 < k < 1, 0 ≤ m < 1, and k+m < 1 nor where the p-type GaN layer is on the p-type AlkInmGa1-k-mN layer.
Fig. 1 of Toyoda teaches where a p-side cladding layer (Item 106) is between an undoped layer (Item 105), above the active region (Item 104), and a p-type GaN contact layer (Item 107; Paragraph 0061), where the p-side cladding layer (Item 106) is a superlattice comprising alternating p-type InjGa1-jN layer (Item 161; Paragraph 0032 where the layer is InGaN) and p-type AlkInmGa1-k-mN (Item 162; Paragraph 0032 where the layer is AlGaN), such that the undoped layer (Item 105) is arranged between the active region (Item 104) and the p-type InjGa1-jN layer (Item 161), and at least one of the p-type InjGa1-jN layers (Item 161) is arranged between the undoped layer (Item 105) and the p-type AlkInmGa1-k-mN (Item 162).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the superlattice of alternating p-type InjGa1-jN layers and p-type AlkInmGa1-k-mN layers in between the GaN and cap layer of Bergmann such that a p-type AlkInmGa1-k-mN layer is present, wherein 0 < k < 1, 0 ≤ m < 1, and k+m < 1, where the p-type GaN layer is on the p-type AlkInmGa1-k-mN layer because the cladding layer being a superlattice having a periodic structure of AlGaN and InGaN allows for electrons to be effectively confined in the light emitting region, and holes can be effectively injected into the light emitting region thus improving emission performance (Toyoda Paragraph 0032).
Bergmann does not teach where the p-type GaN layer comprises: a first p-type GaN sublayer with a first p-type doping concentration; a second p-type GaN sublayer with a second p-type doping concentration; a third p-type GaN sublayer with a third p-type doping concentration. 
Jain teaches where a p-type GaN contact layer (Item 66) has three sublayers (Items 68A-68C; Paragraph 0069) each having a different p-type concentration (Paragraph 0069 where the p-type doping concentration in each layer is different although the doping concentrations of the sublayers can vary by +/- fifty percent).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the p-type GaN layer comprise 3 sublayers with varying concentrations of p-type dopant because this configuration provides for good electrical contact between an electrode and the p-side of the light emitting device (Jain Paragraph 0069).
Bergmann does not explicitly teach where the first p-type doping concentration and the second p-type doping concentration are in a range of from about 5% to 35% of the third p-type doping concentration. 
However, Jain teaches where the doping concentration of each of the layers of the p-type GaN is a result effective variable (Jain Paragraph 0069 where the doping concentrations of the sublayers can be varied to produce an effective contact layer). MPEP 2144.05 states “A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)”.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentrations of each of the sublayers of the p-type GaN layer such that the first p-type doping concentration and the second p-type doping concentration are in a range of from about 5% to 35% of the third p-type doping concentration because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 30, the combination of Bergmann, Shatalov, Shen, Crawford, Toyoda and Jain teaches all of the elements of the claimed invention as stated above.
Fig.2A of Bergmann further teaches an AlgInhGa1-g-hN cap layer (Item 16), where 0 < g < 1, 0 ≤ h < 1, and g+h < 1 (Paragraph 0102 where Item 16 is AlGaN or AlInGaN).
Bergmann does not teach a p-type InjGa1-jN layer, wherein 0 ≤ j < 1 nor where the AlgInhGa1-g-hN cap layer is arranged between the active region and the p-type InjGa1-jN layer and where the p-type InjGa1-jN layer is arranged between the AlgInhGa1-g-hN cap layer and the p-type AlkInmGa1-k-mN layer.
Fig. 1 of Toyoda teaches where a p-side cladding layer (Item 106) is between an undoped layer (Item 105), above the active region (Item 104), and a p-type GaN contact layer (Item 107; Paragraph 0061), where the p-side cladding layer (Item 106) is a superlattice comprising alternating p-type InjGa1-jN layer (Item 161; Paragraph 0032 where the layer is InGaN) and p-type AlkInmGa1-k-mN (Item 162; Paragraph 0032 where the layer is AlGaN), such that the undoped layer (Item 105) is arranged between the active region (Item 104) and the p-type InjGa1-jN layer (Item 161), and at least one of the p-type InjGa1-jN layers (Item 161) is arranged between the undoped layer (Item 105) and the p-type AlkInmGa1-k-mN (Item 162).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the superlattice of alternating p-type InjGa1-jN layers and p-type AlkInmGa1-k-mN layers in between the GaN and cap layer of Bergmann such that the AlgInhGa1-g-hN cap layer is arranged between the active region and the p-type InjGa1-jN layer and where the p-type InjGa1-jN layer is arranged between the AlgInhGa1-g-hN cap layer and the p-type AlkInmGa1-k-mN layer because the cladding layer being a superlattice having a periodic structure of AlGaN and InGaN allows for electrons to be effectively confined in the light emitting region, and holes can be effectively injected into the light emitting region thus improving emission performance (Toyoda Paragraph 0032).
Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art recognizes that a spacer layer may have a graded doping profile which may be either constant or stepped, the prior art does not teach, motivate or suggest where the spacer layer comprises a first sub-layer and a second sub-layer, where the first sub-layer has a higher doping concentration than the second sub-layer such that a single step doping profile for the spacer layer exists along with the other limitations of claim 1. The prior art’s teaching of a stepped profile for a graded spacer layer (the different portions of which could be interpreted as sub-layers) would result in the spacer layer having a stepped profile with multiple steps verses a single step.
Response to Arguments
Applicant’s arguments, see Applicant’s REMARKS, filed 04/05/2021, with respect to the rejection of claim 1 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection of claim 1 under 35 USC 103(a) has been withdrawn. Further, as claim 1 has been indicated as allowable, all of the rejections for the claims depending from claim 1 (claims 2-14) have been withdrawn and the claims have also been indicated as allowable. 
Applicant’s arguments, see Applicant’s REMARKS, filed 04/05/2021, with respect to the rejection(s) of claim(s) 15 and 29 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shen.
Applicant's arguments with regard to claims 20 and 21 filed 04/05/2021 have been fully considered but they are not persuasive.
Specifically, the Applicant’s states that “Shen does not cure the deficiencies of Bergmann and Shatalov in disclosing or providing any derivative basis for every feature of the claim (with respect to claim 15). The Examiner disagrees, based on paragraph 0045 of Shen where it is recited that a graded layer comprises a stack of sub-layers, and a rejection of claims 15 and 29 with respect to the barrier sub-layer is included above. The Applicant does not supply any specific arguments against the combination of Shen with Bergmann and Shatalov nor does the Applicant supply any specifics as to why Shen fails to teach/suggest the barrier sublayer. As such, the Examiner has no other specific rebuttal to the Applicant’s statements.
Applicant's arguments, with regard to claim 27, filed 07/13/2020 have been fully considered but they are not persuasive.
Specifically, the Applicant argues that the teachings in Jain renders the first, second, third and fourth p-type GaN sublayers and their claimed doping concentrations unobvious. The Applicant argues that Jain fails to establish the general conditions of claim 27 as Jain discloses progressively increasing doping concentrations vs the claimed doping arrangement of low-high-low-high. While the Examiner agrees that Jain teaches increasing doping concentration, the Examiner disagrees with the Applicant’s conclusion that Jain fails to establish the general conditions. As the Applicant points out in their argument, and the Examiner cited in the previous and current rejection of claim 27, Jain discloses sublayers of a p-type GaN with varying dopant concentrations, where the dopant concentration in each layer can vary by +/- 50% (Jain Paragraph 0069). The recitation in Paragraph 0069 of Jain of the sublayers and varying dopant concentration establishes the general conditions claimed in claim 27. The Applicant seems to argue that the specific dopant profile of low-high-low-high is instrumental in yielding an LED device having the unexpected results of “reduced forward voltages across a wide range of electrical current values and over a wide range of operating temperatures without detrimental increases in current droop”. However, neither of the Applicant’s specification or remarks shows any criticality of the specific doping profile of low-high-low-high nor ties the specific doping profile with the unexpected benefits recited in the remarks. Instead, Paragraph 0110 of the Applicant’s specification (as cited in the application publication US 2020/0075798) states that the “p-type doping concentration may alternate between lower concentrations and higher concentrations in various sublayers, or the p-type doping concentration may increase or decrease in various sublayers to form a p-type GaN layer with a graded p-type doping profile. The graded p-type doping profile may comprise a linear grade…”. Further, Jains teaching of one illustrative embodiment in which the doping concentration increases is not a teaching away from the concentration claimed by the Applicant. 
With respect to claim 27 the Applicant further argues that Jain is a teaching away  from the doping concentration of first, second, third and fourth layers as required by the claim. The Examiner disagrees. A mere teaching of a different concentration gradient does not constitute a teaching away from the concentration gradient of the claimed invention. Instead, a teaching away requires that a reference explicitly "...criticize, discredit, or otherwise discourage the solution claimed..." (see MPEP 2145; See also In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)). As the Jain reference does not discredit the claimed doping concentrations for the respective sub-layers of the p-layer, Jain does not constitute a teaching away. 
Lastly, the Examiner does not find the Applicant's affidavit persuasive in arguing against the rejection. The Applicant's affidavit is directed to what is commonly known in the art (a gradient of increasing p-type dopant concentration away from an active area). However, just because something has been done, or is common in the prior art, does not preclude something different from being obvious. MPEP 716.01 states "Affidavits or declarations, when timely presented, containing evidence of criticality or unexpected results, commercial success, long-felt but unsolved needs, failure of others, skepticism of experts, etc., must be considered by the examiner in determining the issue of obviousness of claims for patentability under 35 U.S.C. 103." While the Applicant's affidavit, certifying that the Applicant is skilled in the field of wide band gap semiconductors, can be relied upon for what is commonly known in the art, the portion of the Applicant's affidavit concerning the obviousness of the claimed doping ranges based on what is taught in Jain is a legal conclusion and is not supported by a showing of criticality or unexpected results. 
As the Applicant does not seem to have any criticality for the specific doping profile claimed in claim 27, the Jain reference teaches the general conditions of various sublayers having various doping concentrations, where the various doping concentrations can vary by +/-50%, and the Applicant's affidavit does not present and additional evidence of criticality or unexpected results based on the claimed ranges  the Examiner does not find the Applicant’s arguments persuasive and maintains the rejection of claim 27.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC K ASHBAHIAN/Examiner, Art Unit 2891